Exhibit 10.1

GENERAL MILLS, INC.

2016 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1. PURPOSE

The purpose of the Plan is to provide a compensation program which will attract
and retain qualified individuals not employed by General Mills, Inc. (the
“Company”) and its subsidiaries to serve on the Board of Directors of the
Company (the “Board”) and to further align the interests of non-employee
directors with those of the stockholders by providing that a portion of
compensation will be linked directly to increases in stockholder value.

 

2. EFFECTIVE DATE, DURATION OF PLAN

This Plan shall become effective as of September 27, 2016 subject to the
approval of the Plan by the stockholders. Awards may be made under the Plan
until September 30, 2026 or such earlier date as determined by the Board or the
Compensation Committee of the Board (the “Committee”); provided that no such
termination shall affect rights earned or accrued under the Plan prior to the
date of termination.

 

3. DEFINITIONS

Wherever used in this Plan, the following terms have the meanings set forth
below:

“Board” has the meaning set forth in Section 1.

“Business Day” means a day on which the New York Stock Exchange is open for
trading.

“Change of Control” has the meaning set forth in Section 10.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning set forth in Section 2.

“Common Stock” means Company common stock ($.10 par value per share).

“Company” has the meaning set forth in Section 1.

“Deferred Compensation Account” has the meaning set forth in Section 6(d).

“Election Form” means a written form provided by the Company pursuant to which a
Participant may elect the form and timing of distributions with respect to his
or her retainer, Stock Units and dividend equivalents under the Plan.

“Fair Market Value” means the closing price on the New York Stock Exchange of
the Common Stock on the applicable date (or the preceding Business Day if the
applicable date is not a Business Day).

“Key Employee” means a Participant treated as a “specified employee” as of his
Separation from Service under Code Section 409A(a)(2)(B)(i), i.e., a key
employee (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s or its
affiliate’s stock is publicly traded on an established securities market or
otherwise. Key Employees shall be determined in accordance with Code Section
409A using a December 31 identification date. A listing of Key Employees as of
an identification date shall be effective for the 12-month period beginning on
the April 1 following the identification date.

”Option” has the meaning set forth in Section 7(a).

“Participant” has the meaning set forth in Section 4.

“Plan” means the General Mills, Inc. 2016 Compensation Plan for Non-Employee
Directors as set forth herein and as amended.

“Plan Year” has the meaning set forth in Section 6(a).



--------------------------------------------------------------------------------

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code Section 409A.

”Stock Unit Account” has the meaning set forth in Section 8(a).

“Stock Units” has the meaning set forth in Section 8(a).

 

4. PARTICIPATION

Each member of the Board who is not an employee of the Company at the date
compensation is granted, earned or accrued shall be eligible to participate in
the Plan (a “Participant”).

 

5. COMMON STOCK SUBJECT TO THE PLAN

(a) General. The Common Stock to be issued under this Plan is to be made
available from the authorized but unissued Common Stock, shares of Common Stock
held in the treasury or Common Stock purchased on the open market or otherwise.
The maximum aggregate number of shares authorized to be issued under the Plan
shall be 500,000. Upon forfeiture, expiration or termination of Options or Stock
Units, the shares of Common Stock subject thereto shall again be available for
awards under the Plan.

(b) Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to: (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding awards, provided that the number of
shares of Common Stock subject to any Option shall always be a whole number;
(iii) the number of shares credited to a Stock Unit Account; and (iv) the
exercise price of outstanding Options. For this purpose a corporate transaction
includes, but is not limited to, any dividend (other than a cash dividend that
is not an extraordinary cash dividend) or other distribution (whether in the
form of cash, Common Stock, securities of a subsidiary of the Company, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction.
Notwithstanding anything in this Section to the contrary, an adjustment to an
Option under this Section 5(b) shall be made in a manner that will not result in
the grant of a new Option under Code Section 409A.

 

6. RETAINER

(a) General. Each Participant shall be entitled to receive a retainer with
respect to each Board term, beginning the day of each annual stockholders’
meeting and ending the day before the succeeding annual stockholders’ meeting
(the “Plan Year”) in an amount determined from time to time by the Board or its
delegate. Retainers shall be earned and paid at the end of each of the Company’s
fiscal quarters. A Participant elected to the Board at any time other than the
commencement of a Plan Year shall be entitled to receive a full quarter retainer
payment beginning in the fiscal quarter the Participant’s election to the Board
is effective.

(b) Normal Payment Terms. The normal payment terms for retainers are cash in a
lump sum. In the absence of an affirmative election to the contrary, the
retainer (or the portion not subject to such elections) shall be paid within 10
Business Days following the last day of each quarterly period described above in
(a).

(c) Deferral Elections. Each Participant may elect an alternative form (lump sum
vs. installments) in which a retainer may be delivered and the timing for such
delivery, pursuant to the terms of Section 9. Participants shall make such
election by filing an irrevocable Election Form with the Company before the
calendar year in which a Plan Year begins. The election shall apply to amounts
earned in each quarterly period described in (a) above that begins during the
Plan Year. Notwithstanding the foregoing, in the first Plan Year in which an
individual becomes a Participant, an election may be made with respect to
services to be performed subsequent to the election, to the extent permitted
under Code Section 409A. Such an election must be made on an Election Form
within 30 days after the date the non-employee director becomes eligible to
participate in the Plan.

(d) Deferred Cash Alternative. For each Participant who affirmatively elects to
defer receipt of his or her retainers in the form of deferred cash, the Company
shall establish a separate account (a “Deferred Compensation Account”) and
credit such deferred cash compensation into that account as of the date the
amounts would otherwise be paid. A separate Deferred Compensation Account shall
be established for each Plan Year a Participant makes such a deferral election.
Earnings, gains and losses shall be credited to each such Deferred Compensation
Account based on the rate earned by the fund or funds selected by the
Participant from among funds or portfolios established by the Company, in its
discretion. Distributions from a Deferred Compensation Account shall be made in
accordance with Section 9.



--------------------------------------------------------------------------------

The Company has established a Supplemental Benefits Trust with Wells Fargo Bank
Minnesota, N.A. as trustee to hold assets of the Company under certain
circumstances as a reserve for the discharge of the Company’s obligations as to
Deferred Compensation Accounts under the Plan and certain other deferred
compensation plans of the Company. In the event of a Change of Control, the
Company shall be obligated to immediately contribute such amounts to the trust
as may be necessary to fully fund all Deferred Compensation Accounts payable
under the Plan. Any Participant in the Plan shall have the right to demand and
secure specific performance of this provision. All assets held in the trust
remain subject only to the claims of the Company’s general creditors whose
claims against the Company are not satisfied because of the Company’s bankruptcy
or insolvency (as those terms are defined in the trust agreement). No
Participant has any preferred claim on, or beneficial ownership interest in, any
assets of the trust before the assets are paid to the Participant and all rights
created under the trust, as under the Plan, are unsecured contractual claims of
the Participant against the Company.

(e) Common Stock Alternative. Each Participant may affirmatively elect to
receive all or a specified percentage of his or her retainer for a Plan Year in
shares of Common Stock, which, if elected, will be issued within 10 Business
Days following the last day of each quarterly period during the Plan Year
described above in (a). Only whole numbers of shares will be issued, with any
fractional share amounts paid in cash. For purposes of computing the number of
shares earned each quarter during the Plan Year, the value of each share shall
be equal to the Fair Market Value on the third Business Day preceding the last
day of each quarter described above in (a).

(f) Death. Notwithstanding any other provision of the Plan, if a Participant
dies during a Plan Year, the balance of the amount due for the quarter in which
death occurs shall be payable in full under the terms of Section 11(b) of this
Plan in cash within 60 days following the date of death.

(g) Compensation Cap. The aggregate fair market value of all compensation
granted to any Participant under this Plan and any other compensatory plan or
arrangement of the Company shall not exceed $800,000 during any Plan Year;
provided, however, that compensation paid to any Participant designated as chair
of the Board shall not be subject to the foregoing limitation. For purposes of
calculating the value of non-cash compensation paid to a Participant, all
stock-based awards shall be valued at the grant date fair value as determined by
the Company for financial statement purposes and all other non-cash compensation
shall be valued at fair market value as reasonably determined by the Committee.

 

7. NON-QUALIFIED STOCK OPTIONS

(a) Grant of Options. A Participant may be awarded an option (an “Option”) to
purchase shares of Common Stock in an amount determined from time to time by the
Board or its delegate. All Options granted under the Plan shall be non-statutory
options not entitled to special tax treatment under Code Section 422.

(b) Option Exercise Price. The per share price to be paid by the Participant at
the time an Option is exercised shall be greater than or equal to the Fair
Market Value on the date of grant.

(c) Term of Option. Each Option shall expire no later than ten (10) years after
the date of grant, as determined by the Board or its delegate.

(d) Exercise and Vesting of Option. Each Option will vest on the date specified
by the Board or its delegate. Upon vesting, a Participant shall be given the
full term to exercise the Option without regard to whether he or she continues
to serve on the Board. If a Participant ceases to serve on the Board prior to
the date an Option vests, such Option shall be forfeited and all further rights
of the Participant with respect to such Option shall terminate. Notwithstanding
the foregoing, if a participant should die during his or her term of service on
the Board, any vested Option may be exercised by the person(s) designated under
the terms of Section 11(b) of this Plan, and any unvested Options shall fully
vest and become exercisable upon death for the remainder of the Option’s full
term.

(e) Method of Exercise. A Participant exercising an Option shall give notice to
the Company of such exercise and of the number of shares elected to be purchased
prior to 4:30 P.M. CST/CDT on the day of exercise. The exercise price shall be
paid to the Company at the time of such exercise, subject to any applicable rule
adopted by the Committee:

 

  (i) in cash (including check, draft, money order or wire transfer made payable
to the order of the Company);

 

  (ii) through the tender of shares of Common Stock owned by the Participant (by
either actual delivery or attestation); or

 

  (iii) by a combination of (i) and (ii) above; or

(iv) by authorizing a third party broker to sell a sufficient number of shares
of Common Stock acquired upon exercise of the Stock Option and remitting to the
Company such sales proceeds to pay the entire exercise price.



--------------------------------------------------------------------------------

To determine the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) above shall have a value equal to the Fair Market Value of the
Common Stock on the date of exercise.

(f) Non-transferability. Except as provided by rule adopted by the Committee, an
Option shall be non-assignable and non-transferable by a Participant other than
by will or the laws of descent and distribution. A Participant shall forfeit any
Option assigned or transferred, voluntarily or involuntarily, other than as
permitted under this subsection.

(g) No Reload Rights. No Option granted under this Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(h) No Repricing. Subject to Section 5(b) and absent stockholder approval, the
exercise price of an outstanding Option may not be decreased after the grant
date; no outstanding Options may be surrendered to the Company as consideration
or otherwise for the grant of a new Option with a lower exercise price, any
other award or cash; and no other modifications to any outstanding Options may
be made that would be treated as a “repricing” under the then applicable rules
or listing requirements adopted by the New York Stock Exchange.

 

8. STOCK UNITS

(a) Awards. On the effective date of the Plan (or, if a Participant is first
elected after the effective date of the Plan, then on the date the Participant
first attends a Board meeting) and at the close of business on each successive
annual stockholders’ meeting, each Participant who is re-elected to the Board
shall be awarded the right to receive shares of Common Stock (“Stock Units”) in
an amount determined from time to time by the Board or its delegate, subject to
vesting as provided in Section 8(b). Only a Participant who is re-elected to the
Board shall be entitled to a grant under this Section 8(a) of Stock Units
awarded at the close of business on an annual meeting date after the date of the
original grant to Participants. A separate “Stock Unit Account” will be
established for the Participant each time an award of Stock Units is made.

Participants receiving Stock Units will have no rights as stockholders of the
Company with respect to allocations made to their Stock Unit Account(s), except
the right to receive dividend equivalent allocations under Section 8(d).

Stock Units may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of until such time as share certificates for Common Stock
are issued to the Participants.

(b) Vesting of Stock Units. Except as otherwise specified by the Board or its
delegate at the time of grant, a Participant’s interest in the Stock Units shall
vest on the earlier of (i) date of the annual stockholders’ meeting next
following the grant date of the Stock Units and (ii) the date 13 months after
the grant date of the Stock Units. If a Participant ceases to serve on the Board
prior to the date the Participant’s interest in a grant of Stock Units vests,
such Stock Units shall be forfeited and all further rights of the Participant to
or with respect to such Stock Units shall terminate. Notwithstanding the
foregoing, a Participant who dies while serving on the Board prior to the
vesting of Stock Units shall fully vest in such Stock Units, effective as of the
date of death, and the Stock Units shall be paid pursuant to Section 11(b) of
this Plan.

(c) Election Concerning Receipt of Common Stock. Each Participant receiving an
award of Stock Units under Section 8(a) may elect the time and form (lump sum
vs. installments) of distribution of Common Stock and dividend equivalents
attributable to such Stock Units, pursuant to the terms of Section 9. If no
affirmative election is made, all Stock Units shall be paid in shares of Common
Stock, and dividend equivalents shall be paid in cash, within 10 days following
vesting.

(d) Dividend Equivalents. As of the first day of each quarter, during the
applicable restricted period for all Stock Units awarded hereunder, the Company
shall credit to each Participant an amount equal to the value of all dividends
and other distributions (whether in cash or other property) paid by the Company
during the prior quarter on the equivalent number of shares of Common Stock. Any
dividend equivalents or other distributions credited with respect to Stock Units
shall be distributed in cash (with or without interest or other earnings, as
provided at the discretion of the Committee) to the Participant only if, when
and to the extent such Stock Units vest. The value of dividends and other
distributions payable with respect to Stock Units that do not vest shall be
forfeited.

(e) Timing of Elections. In order to make an election under Section 8(c) with
respect to Stock Units awarded for a Plan Year, a Participant shall file an
irrevocable Election Form with the Committee before the calendar year in which
the Plan Year begins. Notwithstanding the foregoing, in the first year Plan Year
in which an individual becomes a Participant, an election may be made with
respect to services to be performed subsequent to the election, to the extent
permitted under Code Section 409A. Such an election must be made on an Election
Form within 30 days after the date the non-employee director becomes eligible to
participate in the Plan. The Election Form shall indicate whether the
Participant directs the value of any dividend equivalents accrued on Stock Units
to be paid in cash or reinvested in additional Stock Units.

 

9. DISTRIBUTION PROVISIONS FOR DEFERRED CASH AND STOCK UNITS



--------------------------------------------------------------------------------

The following distribution provisions shall apply to Deferred Compensation
Accounts and Stock Unit Accounts:

(a) Timing. Distributions from Deferred Compensation Accounts shall normally
commence at Separation from Service, however, a Participant may affirmatively
elect a specified date for commencement, provided said date is not later than
age 75. The same rule applies to Stock Units which have been deferred beyond the
vesting period described in Section 8(b). Elections as to the timing of benefit
commencement shall be made in accordance with Sections 6 and 8, as appropriate.

Notwithstanding the above or any other provision of this Plan, distributions may
not be made to a Key Employee upon a Separation from Service before the date
which is six months after the date of the Key Employee’s Separation from Service
(or, if earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service (or, if earlier, the first day of the month after the Participant’s
death).

(b) Form of Distribution. Distributions shall normally be made in a lump sum.
However, a Participant may affirmatively elect to receive substantially equal
annual installments over a period of up to 10 years. Such elections shall be
made in accordance with Sections 6 and 8, as appropriate.

(c) Manner of Distribution. Amounts credited to Deferred Compensation Accounts
shall be paid in cash. Amounts credited to Stock Unit Accounts shall be paid in
Common Stock based on the number of Stock Units credited to the Stock Unit
Account and paid in cash equal to any dividend equivalent amounts which had not
been elected to purchase additional Stock Units.

(d) Distribution Upon Death. Notwithstanding any elections by a Participant or
provisions of the Plan to the contrary, if a Participant dies before full
distribution of a Deferred Compensation Account or Stock Unit Account, such
accounts shall be distributed under the terms of Section 11(b) of this Plan in a
lump sum within 60 days following the date of death.

(e) Permitted Payment Delay To Avoid Violations of Law. Notwithstanding any
provision of this Plan to the contrary, any distribution to a Participant under
the Plan shall be delayed upon the Committee’s reasonable anticipation that the
making of the payment would violate Federal securities laws or other applicable
law; provided, that any payment delayed pursuant to this Section 9(e) shall
ultimately be paid in accordance with Code Section 409A.

(f) Payment Acceleration. If amounts deferred under the Plan must be included in
a Participant’s income under Code Section 409A prior to the scheduled
distribution of such amounts, distribution of such amount shall be made
immediately to the Participant.

 

10. CHANGE OF CONTROL

(a) Notwithstanding any other provision of this Plan to the contrary, if during
the Plan Year in which a Change of Control occurs a Participant, at the request
of the Company or its stockholders, resigns or is otherwise replaced, removed or
dismissed from the Board, then all Options and Stock Units held by the
Participant shall fully and immediately vest, and for Options, shall be
exercisable and, for Stock Units, shall be paid immediately if the Participant
experiences a “separation from service” under Code Section 409A, pursuant to the
terms of the Plan that are otherwise applicable. A “Change of Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of voting securities of the Company
where such acquisition causes such Person to own 20% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not be deemed to result in a Change of Control:
(A) any acquisition directly from the Company; (B) any acquisition by the
Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (D) any acquisition by any corporation pursuant to a transaction
that complies with clauses (A), (B) and (C) of subsection (iii) below; and
provided, further, that if any Person’s beneficial ownership of the Outstanding
Voting Securities reaches or exceeds 20% as a result of a transaction described
in clause (A) or (B) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
20% or more of the Outstanding Voting Securities; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries, (each, a “Business Combination”);
excluding, however, such a Business Combination pursuant to which: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Voting
Securities; (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) If, in the event of a Change of Control, and to the extent outstanding
Options or Stock Units are not assumed by a successor corporation (or its
affiliate) or other successor entity or person, or replaced with an award or
grant that solely in the discretionary judgment of the Committee, which shall be
reasonable, preserves the existing value of outstanding Options and Stock Units
at the time of the Change of Control, then the following shall occur:

(i) Subject to the other provisions of this subsection (b), all Options shall
vest and become exercisable immediately upon the Change of Control event;

(ii) All Stock Units shall vest immediately;

(iii) To the extent Code Section 409A applies, if the Change of Control
constitutes a “change in control” event as described in IRS regulations or other
guidance under Code section 409A(a)(2)(A)(v), Participants’ Stock Units shall be
settled and paid immediately upon the Change of Control in accordance with the
requirements of Code Section 409A.

(iv) If the Change of Control does not constitute a “change in control” event as
described in IRS regulations or other guidance under Code Section
409A(a)(2)(A)(v), Stock Units that are not otherwise subject to Section 409A,
and on which a deferral election was not made, shall be settled and paid
immediately upon the Change of Control. The Stock Units subject to Section 409A
shall be settled in cash equal to either the Fair Market Value of such Stock
Units at the time of the Change of Control, plus interest at the prime rate plus
1% from the Change of Control to the date of payment, which shall be the date
the original restriction period would have closed or the date elected pursuant
to the proper deferral election, as applicable.

In the discretion of the Committee and notwithstanding subsection (b)(i) above
or any other Plan provision, outstanding Options (both exercisable and
unexercisable) may be cancelled at the time of the Change of Control in exchange
for cash, property or a combination thereof that is determined by the Committee
to be at least equal to the excess (if any) of the value of the consideration
that would be received in such Change of Control by the holders of Common Stock
over the exercise price for such Options. For purposes of clarification, by
operation of this provision Options that would not yield a gain at the time of
the Change of Control under the aforementioned equation are subject to
cancellation without consideration. Furthermore, the Committee is under no
obligation to treat Options or Participants uniformly and has the discretionary
authority to treat Options and Participants disparately.

(c) If in the event of a Change of Control and to the extent outstanding Options
and Stock Units are assumed by any successor corporation, affiliate thereof,
person or other entity, or are replaced with awards that, solely in the
discretionary judgment of the Committee preserve the existing value of
outstanding Options and Stock Units at the time of the Change of Control and
provide for vesting payout terms that are at least as favorable to Participants
as vesting and payout terms applicable to Options and Stock Units, then all such
Options and Stock Units or such substitutes thereof shall remain outstanding and
be governed by their respective terms, subject to Section 10(a).

 

11. ADMINISTRATION

(a) The Plan shall be administered by the Committee. The Committee shall have
full discretionary power and authority to administer and manage the operations
of the Plan, and to interpret the terms of the Plan, formulate additional rules
and policies for carrying out terms and provisions of the Plan, and amend,
modify or terminate the Plan as from time to time it deems proper and in the
best interests of the Company. No amendment, modification or termination of the
Plan shall alter or impair the rights of any Participant pursuant to an



--------------------------------------------------------------------------------

outstanding award hereunder in any material respect without the consent of the
Participant. Any decision or interpretation adopted by the Committee shall be
final and conclusive.

(b) Each Participant may designate a beneficiary or beneficiaries to exercise
any Option or to receive any payment which under the terms of the Plan may
become exercisable or payable on or after the Participant’s death. At any time,
and from time to time, any such designation may be changed or cancelled by the
Participant without the consent of any such beneficiary. Any such designation,
change or cancellation must be on a form provided for that purpose by the
Committee and shall not be effective until received by the Committee. Such form
may establish other rules as the Committee deems appropriate. If no beneficiary
has been properly designated by a deceased Participant, or if all the designated
beneficiaries have predeceased the Participant, the beneficiary shall be the
Participant’s estate. If the Participant designates more than one beneficiary,
any Options shall be divided among beneficiaries equally, and any payments under
the Plan to such beneficiaries shall be made in equal shares, unless the
Participant has expressly designated otherwise, in which case such Options shall
be divided, and the payments shall be made, in the portions designated by the
Participant.

 

12. GOVERNING LAW

The validity, construction and effect of the Plan and any such actions taken
under or relating to the Plan shall be determined in accordance with the laws of
the State of Delaware and applicable Federal law.

 

13. NOTICES

Unless otherwise notified, all notices under this Plan shall be sent in writing
to the Company, attention Corporate Compensation, P.O. Box 1113, Minneapolis,
Minnesota 55440. All correspondence to a Participant shall be sent to the
address recorded on an Election Form or as otherwise provided by the Participant
in writing.

 

14. PLAN TERMINATION

Upon termination of the Plan, distribution of Deferred Compensation Accounts and
Stock Unit Accounts shall be made as described in Section 9, unless the
Committee determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
Section 409A. Upon termination of the Plan, no further deferrals of retainers or
Stock Units, or additional accruals of Stock Units through dividend reinvestment
on deferred Stock Units, shall be permitted; however, earnings, gains and losses
shall continue to be credited to the Deferred Compensation Account balances in
accordance with Section 6 until the Deferred Compensation Account balances are
fully distributed.

 

15. COMPLIANCE WITH CODE SECTION 409A

It is intended that this Plan shall comply with the provisions of Code Section
409A and the Treasury regulations relating thereto so as not to subject the
Participants to the payment of additional taxes and interest under Code Section
409A. In furtherance of this intent, this Plan shall be interpreted, operated
and administered in a manner consistent with these intentions.